PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHEN et al.
Application No. 16/209,799
Filed: 4 Dec 2018
For: FAN-OUT ANTENNA PACKAGING STRUCTURE AND METHOD MAKING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed January 4, 2021, to accept a delayed submission of certified copy of two foreign applications.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign applications, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign applications on January 4, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on December 4, 2018. 

A Certificate of Correction was issued in this patent on January 26, 2021.

Any questions concerning this matter may be directed to the undersigned Petitions Examiner at (571) 272-4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions


Detailee, OPET